In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS
                                     No. 10-517V
                               (E-Filed: May 28, 2014)

* * * * * * * * * * * * * * *
FRANK FALCONE and KIM FALCONE, *                   UNPUBLISHED
as parents and natural guardians of, K.F., *
a minor,                                   *
                  Petitioners,             *       Special Master
                                           *       Hamilton-Fieldman
              v.                           *
                                           *       Influenza Vaccine; Varicella Vaccine;
SECRETARY OF HEALTH AND                    *       Immune Thrombocytopenia Purpura
 HUMAN SERVICES,                           *       (“ITP”); Decision; Stipulation.
                                           *
                 Respondent.               *       .
* * * * * * * * * * * * * * *

Franklin John Caldwell, Maglio, Christopher & Toale, Sarasota, FL, for Petitioners.
Michael P. Milmoe, U.S. Department of Justice, Washington, DC, for Respondent.


                        DECISION AWARDING DAMAGES1

       On August 5, 2010, Petitioners, Frank Falcone and Kim Falcone, filed a petition
seeking compensation under the National Vaccine Injury Compensation Program (“the
Vaccine Program”). Petitioners alleged that their child, K.F., was injured by the
administration of a varicella vaccine and an influenza vaccine administered on November
4, 2008, and that she thereafter suffered Immune Thrombocytopenia Purpura (“ITP”).

       1
           Because this unpublished decision contains a reasoned explanation for the
undersigned’s action in this case, the undersigned intends to post this decision on the
United States Court of Federal Claims’ website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at
44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1)
that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
Otherwise, “the entire” decision will be available to the public. Id.


                                              1
Petitioners alleged that this condition was caused-in-fact by K.F’s receipt of the varicella
and influenza vaccinations.2

       Respondent denies that K.F’s vaccinations caused her injury. Nonetheless, both
parties, while maintaining their above stated positions, agreed in a Stipulation, filed May
28, 2014, (“Stipulation”) that the issues before them can be settled and that a decision
should be entered awarding Petitioners compensation.

      The undersigned finds said stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The stipulation awards:

       A lump sum of $75,000.00, in the form of a check payable to Petitioners as
       guardians/conservators of K.F’s estate, representing all damages available
       under 42 U.S.C. §300aa-15(a) to which Petitioners would be entitled.

Stipulation ¶ 8.

       The undersigned approves the requested amounts for Petitioners’ compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.3


       IT IS SO ORDERED.
                                                  s/Lisa D. Hamilton-Fieldman
                                                  Lisa D. Hamilton-Fieldman
                                                  Special Master




       2
         The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755,
codified as amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991 & Supp. 2002)
(Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. ' 300aa.
       3
           Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties=
joint filing of notice renouncing the right to seek review.


                                              2